Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Plan Trustees General Communication, Inc. Qualified Employee Stock Purchase Plan: We consent to the incorporation by reference in the registration statement on FormS–8 (No.333–152857) of General Communication, Inc. of our report dated June29, 2009, with respect to the statements of net assets available for benefits of the General Communication, Inc. Qualified Employee Stock Purchase Plan as of December31, 2008 and 2007, and the related statements of changes in net assets available for benefits for the years then ended and the related supplemental schedule of assets (held at end of year) which appears in the December31, 2008 annual report on Form11–K of General Communication, Inc. Qualified Employee Stock Purchase Plan. (signed) KPMG
